COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-466-CV

IN RE CITY OF SOUTHLAKE                                               RELATOR


                                    ----------

                            ORIGINAL PROCEEDING

                                    ----------

                         MEMORANDUM OPINION 1

                                    ----------

      We have considered the parties’ “Agreed Motion To Dismiss Mandamus

Action.” It is the court’s opinion that the motion should be granted; therefore,

we dismiss this original proceeding.

      Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                                 PER CURIAM




PANEL: MCCOY, WALKER, and MEIER, JJ.

DELIVERED: January 14, 2010




      1
           See Tex. R. App. P. 47.4.